 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     MATHEW DAVID AHO,                                 CASE NO. C19-5046 BHS
 8
                              Petitioner,              ORDER DENYING PETITIONER’S
 9          v.                                         MOTION TO ALTER JUDGMENT

10   MICHAEL OBENLAND,

11                            Respondent.

12

13          This matter comes before the Court on Petitioner Mathew David Aho’s (“Aho”)

14   motion to alter judgment. Dkt. 16.

15          On July 17, 2019, the Court adopted the Report and Recommendation (“R&R”) of

16   the Honorable David W. Christel, United States Magistrate Judge, and requested

17   supplemental briefing on Aho’s potential claim for violation of his right to a public trial.

18   Dkt. 12. On July 31, 2019, the State filed a supplemental response. Dkt. 13. Aho did not

19   timely reply. On October 7, 2019, the Court denied Aho’s petition in its entirety and

20   denied a certificate of appealability. Dkt. 14. On October 8, 2019, the Clerk entered a

21   judgment. Dkt. 15.

22


     ORDER - 1
 1           On October 31, 2019, Aho filed the instant motion to alter the judgment. Dkt. 16.

 2   First, Aho argues that he filed a reply on August 3, 2019 and that the Court should

 3   consider the merits of that reply. Id. at 1. Aho submits no evidence in support of his

 4   assertion that this reply was timely filed. Aho is registered to e-file documents, and all of

 5   his previous documents were timely filed. Thus, Aho’s failure to support his contention

 6   that the reply was timely filed is sufficient reason to deny his motion.

 7           Second, regarding the merits, Aho fails to establish that the state court’s

 8   adjudication of his claim for violation of a right to a fair trial was objectively

 9   unreasonable. Instead, he argues that the state trial court failed to conduct the proper

10   balancing test under state law. Dkt. 16-1 at 4 (constitutional right was violated

11   “[b]ecause the court failed to conduct a Bone-club analysis”). 1 “[I]t is not the province of

12   a federal habeas court to reexamine state-court determinations on state-law questions.”

13   Estelle v. McGuire, 502 U.S. 62, 67–68 (1991). Therefore, Aho’s reply fails on the

14   merits as well, and the Court DENIES Aho’s motion to alter the judgment.

15           IT IS SO ORDERED.

16           Dated this 13th day of January, 2020.

17

18

19
                                                      A
                                                      BENJAMIN H. SETTLE
                                                      United States District Judge

20

21
             1
               State v. Bone-Club, 128 Wn.2d 254, 258-59 (1995) (listing the five factors a trial court must
22   consider in its analysis before closing a proceeding to the public).



     ORDER - 2
